DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the Appeal Brief filed on 12/28/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. It is noted that the applicants don’t seem to argue that the cited prior art does not teach the limitations of claim 1, but rather, the applicant’s argue that the Examiner mapped the wrong elements of Weerakoon to the claimed “current source branch collector” and “current sink branch collector” and therefore the rejection is technically incorrect (see pages 7 and 8 of the Brief). The current office action corrects the claim element mapping errors and clarifies the rejections using Weerakoon.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


/Jennifer Pitrak McDonald/           Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                             


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weerakoon et al. (US 2019/0083796, hereinafter Weerakoon).
Regarding claims 1, 7, 11 and 17, Weerakoon discloses an output architecture of a neurostimulation system, particularly a DBS system, as seen in figures 4B and 5 (see abstract and par. 0003). Weerakoon discloses a stimulation lead 18 with a plurality of electrodes 16 and an IPG 12 coupled to the lead with a power supply 14 and a plurality of outputs E1-E16 and Ec (figures 1A and 4B and par. 0004, 0044, 0047 and 0048). A global source current regulator 180/182 is coupled to the power supply and operable to 
Regarding claims 2 and 12, a plurality of reference voltage switches (i.e., transistors seen in figure 7A) are operable to selectively connect the plurality of outputs to a reference voltage (par. 0054-0058). While Weerakoon is silent as to the reference voltage, as is known to one or ordinary skill in the art, all currents have a voltage associated with it, such that current cannot exist without a voltage. The voltage that is inherently used to generate the current is considered the reference voltage, and the exact voltage at the load (outputs E1-E16) caused by the connection provided by the switches can be found using the equation V=IR. 
Regarding claims 3 and 13, a plurality of discharge switches (i.e., transistors seen in figure 7B) are operable to selectively connect the plurality of outputs to a discharge rail (par. 0054-0058). The claim recites no further structure for a “discharge rail” and the specification does not provide a special definition for the term.
Regarding claims 9 and 10, Weerakoon discloses that each PDAC (source current) and NDAC (sink current) can have a decoder 188/272 which generates switch control signals (par. 0059, 0089-0092, 0097, 0115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weerakoon in view of Weerakoon et al. (US 2018/0071520, hereinafter Weerakoon ‘520).
Regarding claims 4, 6, 14 and 16, Weerakoon, as described above, discloses the applicant’s basic invention, including the global source current regulator 180 and global sink current regulator comprising an amplifier configured as a voltage digital to analog converter (i.e., MDAC; par. 0018 and 0049). However, Weerakoon is silent as to the global source current regulator and global sink current regulator comprising a programmable resistor. Attention is directed to Weerakoon ‘520, which also discloses an output architecture of a neurostimulation system, and thus is analogous art with Weerakoon (see title and abstract). Weerakoon ‘520 discloses the use of a variable (i.e., programmable) resistor Rc in a current source and current sink regulator (see figure 5B and par. 0058 and 0101). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Weerakoon to include a programmable resistor as taught by Weerakoon ‘520 in order to tune the voltage in each PDAC (source current) and NDAC (sink current) (see par. 0101 for motivation). 
Regarding claims 5 and 15, Weerakoon discloses a second power supply VH operable to power the MDAC (see figure 7A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792